An unpublished opinion of the North Carolina Court of Appeals does not constitute controlling
legal authority. Citation is disfavored, but may be permitted in accordance with the
provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedur e.



                                  NO. COA14-677
                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 17 February 2015


STATE OF NORTH CAROLINA

      v.                                         Buncombe County
                                                 No. 11CRS056562
RICHARD LEE WOODS, JR.



     Appeal by Defendant from judgment entered 14 November 2013 by

Judge Bill Coward in Buncombe County Superior Court.                    Heard in the

Court of Appeals 12 January 2015.


     Attorney General Roy A. Cooper, III, by Assistant Attorney
     General Perry J. Pelaez, for the State.

     Bryan Gates for Defendant-appellant.


     DILLON, Judge.


     Defendant was charged by citation on 8 June 2011 with driving

while impaired.       He was found guilty as charged in district court

and on appeal in superior court.               He was sentenced to Level Two

punishment.

     The sole issue is whether the trial court erred by denying

Defendant’s motion to dismiss at the close of all the evidence.
                                   -2-
Defendant argues the evidence was insufficient to show that he was

under the influence of an impairing substance.        We find no error.

     The State’s evidence tended to show that on 8 June 2011, an

officer   with   the   Asheville   Police   Department   investigated   a

traffic collision involving two trucks. Upon arriving at the scene

of the accident, the officer observed that Defendant was in the

driver’s seat of one of the trucks.         He was not moving; his skin

was sweaty; he was not immediately responsive to the officer; and

his pulse was racing.     The officer called for medical assistance

because she believed Defendant was having a “medical episode.”

     While awaiting the arrival of emergency medical personnel,

the officer conversed with Defendant and observed that Defendant’s

speech was slurred; his movements were slow; and it was difficult

to communicate with him.       Defendant repeated the same question

after the officer had already answered it for him.          The officer

asked Defendant whether he was taking any medications.        Defendant

informed the officer that he had been taking the drug Ritalin for

years.    Defendant asked the officer to retrieve his medications

from his truck.    The officer found bottles containing Clonazepam

and Methylin in Defendant’s truck.       One bottle contained a warning

label stating the medication could cause dizziness and impair the

ability to operate heavy machinery.
                                     -3-
     After Defendant’s vital signs were checked by the medical

responders and he was medically cleared, the officer performed

three standardized sobriety tests upon him.            Defendant passed the

horizontal gaze nystagmus test.       Defendant performed poorly on the

one-leg stand test, never being able to lift one foot off the

ground and keep it lifted for thirty seconds.             He also performed

poorly on the walk and turn test in that he was unable to keep his

balance, walk in a straight line, walk continuously heel to toe,

turn correctly, or follow instructions.            The officer formed the

opinion that Defendant was impaired and that the impairment was

related to the prescription medication he was taking.

     The officer charged Defendant with driving while impaired.

Defendant consented to a blood draw at a hospital.                A forensic

scientist with the North Carolina Crime Lab analyzed the blood

sample and determined Defendant’s blood contained Lamotrigine, a

medication   capable   of   causing        impairing   effects,    primarily

dizziness,   blurred   or   double    vision,      lack   of   coordination,

sleepiness, tiredness, confusion and paresthesia.

     Defendant’s   wife     testified       that   Defendant    was   taking

Lamotrigine in June 2011 for bipolar disorder.            She also testified

that Defendant has a history of leg problems and panic attacks,
                                -4-
and that she has seen him stumble and fall, stutter, and almost

pass out.

    _________________________________________________________

     A motion to dismiss for insufficient evidence requires a court

to decide whether there is substantial evidence to establish each

essential element of the offense charged and to identify the

defendant as the perpetrator.   State v. Crawford, 344 N.C. 65, 73,

472 S.E.2d 920, 925 (1996).     In making this decision, the court

must consider all of the evidence in the light most favorable to

the State, giving it the benefit of every reasonable inference

that may be drawn from the evidence.      State v. Brown, 310 N.C.
563, 566, 313 S.E.2d 585, 587 (1984).

     The offense of driving while impaired is committed if a person

drives any vehicle upon any highway, street, or public vehicular

area while under the influence of an impairing substance.       N.C.

Gen. Stat. § 20-138.1(a)(1) (2011).     A person drives or operates

a vehicle if he is “in actual physical control of a vehicle which

is in motion or which has the engine running.”     N.C. Gen. Stat. §

20-4.01(25) (2011).   One is under the influence of an impairing

substance if one’s “physical or mental faculties, or both, [are]

appreciably impaired by an impairing substance.”     N.C. Gen. Stat.

§ 20-4.01(48b).   Manifestations of impairment may include faulty
                                     -5-
driving, slurred speech, red or glassy eyes, or staggering or

unsteadiness while walking or standing.            State v. Gregory, 154
N.C. App. 718, 721, 572 S.E.2d 838, 840 (2002).

     The evidence, viewed in the light most favorable to the State,

shows that Defendant drove a motor vehicle after ingesting an

impairing substance,       namely Lamotrigine.        Defendant exhibited

multiple manifestations of impairment.             The officer formed an

opinion,    based   upon    the    sobriety   tests    and   her   personal

observations of Defendant, that he was under the influence of an

impairing substance.        Opinion testimony of a law enforcement

officer that a motor vehicle operator was appreciably impaired

based   upon   sobriety    tests   the   officer   administered    upon   the

operator and the officer’s personal observations is sufficient to

defeat a motion to dismiss.         State v. Mark, 154 N.C. App. 341,

346, 571 S.E.2d 867, 871 (2002), aff’d per curiam, 357 N.C. 242,

580 S.E.2d 693 (2003).

     We conclude the evidence was sufficient to take the case to

the jury.   We hold the court properly denied the motion to dismiss.

     NO ERROR.

     Judge ELMORE and Judge STEELMAN concur.

     Report per Rule 30(e).